UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

DAVID JONES, Case No. 1:17~cv-741

Petitioner,

Dlott, J.

vs Litkovitz, M.J.
WARDEN, MARION ORDER
CORRECTIONAL INSTITUTION,

Respondent.

This matter is before the Court on respondent’s Motion for Reconsideration of the
Court’s November 20, 2018 Order, which granted petitioner’s request for the production of his
mental health records (Doc. 20). The Court ordered respondent to produce copies of
petitioner’s mental health records within twenty~one (21) days and granted petitioner an
extension of time of thirty (39) days from the receipt of the mental health records to tile a
response to respondent’s pending motion to dismiss

Respondent seeks reconsideration of the Court’s Order on the basis that Ohio Department
of Rehabilitation and Correction (ODRC) policy does not permit petitioner to obtain or retain
copies of his records Respondent indicates it is prepared to provide petitioner with the ability to
review his mental health records in accordance with ODRC policy 07-ORD-l l_

For good cause shown, respondent’s motion (Doc. 20) is hereby GRANTED to the
extent that the Court’s November 20, 2018 Order is vacated insofar as it ordered respondent to
provide petitioner with copies of his mental health records. Respondent is ORDERED to
provide petitioner with the opportunity to review the contents of his personal mental health
record in accordance with ODRC policy 07-ORD-ll within ten (10) days of the date of this

Order. Respondent is FURTHER ORDERED to tile under seal a copy of petitioner’s mental

health records for in camera review within ten (10) days of the date of this Order.
Consistent with the Court’s November 20, 2018 Order, petitioner shall have thirty (30)

days from the date he is permitted to review his mental heaith records to tile a response to

respondent’s motion to dismiss

IT IS SO ORI)ERED.

mata /2//5//5 MM§
‘ ' Karen L.Liri<@vaz

United States Magistrate Judge

 

